 In the Matter ofUNITEDDISTILLERSOFAMERICA,LTD.andJAMESSMITH, ANINDIVIDUALCase No. 5-CA-180.-Decided August 31, 1950DECISION AND ORDEROn May 5, 1950, Trial Examiner Bertram G. Eadie issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative actions, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedits exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of-the National LaborRelations Act the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andStyles].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner insofar as they are consistentwith our Decision and Order herein.,1.The Trial Examiner found that the Respondent violated Section8 (a) (1) and (3) of the Act by discharging Smith for union activi-ties, and not for the alleged violation of a company no-solicitationrule as contended by Respondent.The Respondent contends that the discharge was for union solicita-tion on company time and property in violation of a rule. The Re-spondent, however, adduced no evidence at the hearing in support ofthis contention.Furthermore, although Smith admitted knowledgeIThe request of the Respondent for oral argument is denied because the record andbrief submitted by the Respondent,in our opinion,adequately present the issues and thepositions of the parties.91 NLRB No. 13.124 UNITED DISTILLERS OF AMERICA, LTD.125of the existence of a no-solicitation rule,2 there is no credited evidenceof a violation on the part of the dischargee.Indeed at the meeting between Colby, Fiterman, Deaton, and Smith,the latter, according to credited testimony, was not accused.of violat-ing the rule, but simply of attempting to bring in another union. Inaddition, there were insinuations that the dischargee was involved inthe theft of whiskey for which another employee had already beendischarged.Shortly thereafter Smith was summarily dischargedwithout explanation from the Company.In view of all the foregoing, the only reasonable explanation of thedischarge shown by the record is Smith's union activities.We there-fore agree with the conclusions of the Trial Examiner that Smith wasdischarged in violation of Section 8 (a) (1) and (3) of the Act.The RemedyAs recommended by the Trial Examiner, we shall order the Re-spondent to offer James Smith reinstatement with back pay from thedate of his discharge.Since the issuance of the Trial Examiner'sIntermediate Report, however, the Board had adopted a method ofcomputing back pay different from that prescribed by the TrialExaminer.3Consistent with the new policy, we shall order that theloss of pay be computed on the basis of each separate calendar quarteror portion thereof during the period from the Respondent's discrim-inatory action to the date of a proper offer of reinstatement.Thequarterly periods, hereinafter called "quarters," shall begin with thefirst day of January, April, July, and October. Loss of pay shall bedetermined by deducting from a sum equal to that which these em-ployees would normally have earned for each quarter or portionthereof, their net earnings,' if any, in other employment during thatperiod.Earnings in one particular quarter shall have no effect uponthe back-pay liability for any other quarter.We shall also order the Respondent to make available to the Boardupon request payroll and other records to facilitate the checking ofthe amount of back pay due.-'2We do not pass upon the Trial Examiner's rationale on the evidence necessary to sup-port a finding of the existence of the rule.F.W. Woolworth Company,90 NLRB 289.By "net earnings"ismeant earnings less expenses,suchas for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where,which would not have been incurred but for this unlawful discrimination,and theconsequent necessity of his seeking employment elsewhere.Crossett Lumber Company,8 NLRB 440.Moniesreceived for work performed upon Federal,State, county, municipal,or other work-relief projects shall be considered earnings.Republic Steel Corporationv.N. L. R. B.,311 U. S. 7.5F.W. Woolworth Company, supra. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARD.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, United Distillersof America, Ltd., Baltimore, Maryland, its officers, agents, successors,or assigns, shall :1.Cease and desist from(a)Discouraging membership in any labor organization of itsemployees, by discriminatorily discharging, refusing to reinstate, orby discriminating in regard to their hire or tenure of employment, orany term or condition of employment;(b) In any manner interfering with, restraining, or coercing itsemployees in the exercise of the rights to self-organization, to formlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities, for thepurpose of collective bargaining or other mutual aid or protection asguaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to James Smith immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make him whole in themanner set forth in the section entitled "The Remedy" for any lossof pay which he may have suffered as a result of the discriminationpracticed against him;(b)Upon request, make available to the Board or its agents forexamination and copying all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other rec-ords necessary to analyze the amounts of. back pay due and the rightof reinstatement under the terms of this Order;(c)Post at its plant at Baltimore, Maryland, copies of the noticeattached hereto marked Appendix.6Copies of such notice, to be fur=nished by the Regional Director for the Fifth Region, shall, afterbeing duly signed by a representative of the Respondent, be posted bythe Respondent immediately upon receipt thereof and maintained byit for sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by other. material;, in the event that this Order is enforced by decree of a Circuit Court of Appeals, thereshall be inserted before the words "Decision and Order"the words"Decree of the United0tates Court of Appeals Enforcing." UNITED DISTILLERS OF AMERICA, LTD.127(d)Notify the Regional Director for the Fifth Region in writing,within ten (10) days from the receipt of this Order what steps theRespondent has taken to comply herewith.APPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we herebynotify our employees that:WE WILL OFFER to the employee named below immediate andfull reinstatement to his former or substantially equivalent posi-tion without prejudice to any seniority or other rights and priv-ileges enjoyed,and make him whole for any loss of pay sufferedas a result of the discrimination :James SmithAll our employees are free to become or remain members of anylabor organization, or to refrain from any or all such activities, exceptto the extent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of employmentas authorized in Section 8 (a) (3) of the Act.We will not discrimi-nate in regard to hire or tenure of employment against any employeebecause of membership in or activity on behalf of any labororganization.UNITED DISTILLERS OF AMERICA, LTD.,Employer.By -----------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any.other material,.INTERMEDIATE REPORTJohn J. Pickens, Esq.ofWashington, D. C., for the General Counsel.Alfred A. Colby, Esq.,Labor Consultant and Attorney, of Washington, D. C.,for the Respondent.STATEMENT OF THE CASEUpon a charge duly filed by James Smith, the General Counsel of. the NationalLabor Relations board, herein called the General Counsel, and the NationalLabor Relations Board, herein called the Board, by the Regional Director forthe Fifth Region (Baltimore, Maryland), issued a complaint against the United 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDDistillers of America, Ltd., herein called the Respondent.A copy of the chargeand complaint were duly served on the Respondent. The complaint set forththat the Respondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (a) (1) and (3) and Section2 (6) and (7) of the National Labor Relations Act, as amended, 61 Stat. 136,hereinaftercalled the Act.With respect to the unfair labor practices, the complaint alleges jurisdictionalfacts, and, also that James Smith was discharged by Respondent, as an employeeand refused him reinstatement, because of his real or suspected affiliation and;sympathy with and activity on behalf of labor organizations ; and in oppositionto other labor organizations and because he engaged in other concerted activityfor the purpose of collective bargaining or other mutual aid or protection.Thecomplaint also alleged that the aforesaid conduct, of the Respondent, constitutesunfair labor practices within the meaning of Section 7 of the Act. The Respond-ent filed an answer in which it admitted the jurisdictional allegations in thecomplaint but denied the commission of unfair labor practices.Pursuant to notice, a hearing was scheduled and held on March 24, 1950, atBaltimore,Maryland, before the undersigned, Bertram G. Eadie, the TrialExaminer duly designated by the Chief Trial Examiner. The General Counseland the Respondent were represented at the hearing. All parties participatedin the hearing and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the issues.At the hearing, the General Counsel. moved to amend the complaint by strikingout the words "real or" in the seventh paragraph thereof. The motion wasgranted without objection.At the conclusion of the hearing, the General Counsel moved to conform thepleadings to the proof as to minor variances such as names, dates, and spelling.The motion was granted without objection.The answer was amended on motion of the attorney for Respondent, withoutobjection by the General Counsel, so as to set forth as a separate defense, thefollowing :The Company (Respondent) at this time explains that the reason for thedischarge of the employee James Smith was the improper carrying on ofunion activities on Company time for a period of several months prior tothe date of his discharge by arguing with, soliciting other employees inthe plant of the Company at Baltimore, urging them to apply for member-ship in a union other than that with which they were affiliated, by inter-fering with their work while on Company time, knowing that there was awell understood Company rule prohibiting such activities.At the conclusion of the hearing, Respondent moved to dismiss the complaintfor lack of proof.Decision was reserved on the motion and is now denied.Briefs were submitted on behalf of the Respondent and the General Counsel:Upon the entire record in the case and from his observations of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent is a New York corporation operating a distillery plant locatedat Baltimore, Maryland. It has been engaged continuously at all times material UNITED DISTILLERS OF AMERICA, LTD.129herein in the manufacture, sale, and distribution of alcoholic beverages at vari-ous plantsthroughout the United States.This proceeding is concerned onlywith the Baltimore plant.The Respondent at its Baltimore plant purchasesraw materials amounting to approximately $5,000,000 annually, of which atleast 95 percent are received from points outside the State of Maryland, andsells products amounting to approximately $10,000,000 annually, of which 95percent are shipped to points outside the State of Maryland. The Respondentadmits that it is engaged in commerce within the meaning of the Act, and theTrial Examiner so finds.II.TIIE ORGANIZATIONS INVOLVEDInternational Union of Operating Engineers, A. F. of L., Local No. 272; Dis-tillery,Rectifying and Wine Workers International Union of America, LocalNo. 22, A. F. of L.; and United Construction Workers, U. M. W. A., Local No. 729are labor organizations which admit to membership employees of the Respond-ent.Hereinafter the above Unions will be referred to respectively, as the (a)Engineers; (b)Wine Workers; and (c) Construction Workers.III.TIIE UNFAIR LABOR PRACTICESA. The discharge of James SmithThe Respondent, at the times material herein, had collective bargaining con-tracts with the Engineers and the Wine Workers.James Smith was employed by the Respondent in its plant at Baltimore, Mary-land, as an engineer from the spring of 1943 until his discharge on March 6, 1949.When Smith first entered the employ of Respondent, he was an extra engineerrej)lacing an engineer who was temporarily off at the time.After the absentee'sreturn, he was steadily employed by Respondent am an engineer and at timesworked in the maintenance department.He became a steady watch engineerwhen a vacancy occurred in the boiler room. At that time be was a licensedengineer second class.War time regulations permitted him to operate the plantof the Respondent under such a license. The plant generally throughout hisemployment was operated on a 24-hour basis. There were four engineers em-ployed at the plant.Three of them operated the plant in running shifts of8 hours each.The fourth had an engineer's license, but did not operate as awatch engineer; he was generally employed throughout the plant as a foreman.Thereafter Smith received his first-class engineer's license.After the close ofWorld War II engineers holding licenses first-class were required to operate theplant by the laws of Maryland. The two other operating engineers were juniorin point of seniority to Smith in their employment at the plant of the Respondent.Smith was a member and shop steward of the Engineers. As such, his dutieswere to confer with fellow Engineers: Alfred A. Colby, labor consultant for theRespondent; William S. Denton, business agent of the Engineers; and Fiterman,the superintendent of the plant.He served as shop steward for the four engi-neers, members of Local No. 272, employed by the Respondent.He was a memberin good standing and shop steward of the Engineers Local 272 on March 6, 1949,when he was discharged by Respondent.Smith complained on several occasions both to his fellow Engineers andDeaton, the business agent of the Engineers, that a new contract should be nego-tiated between the Respondent and the Engineers.By the, terms of the contract 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDbetween the Engineers and Respondent its expiry date, October 10, 1948, waspermitted to pass without a new contract being negotiated between the Respond-ent and the Engineers.The contract,however, provided that it was to continuein force from year to year,unless 60 days prior to October 10 of any year,writtennotice be given by either party for a change in its terms.While in Respondent'semploy, Smith spoke to Deaton on several occasions about it and on one occasionphoned and asked "who was asleep at the switch"and "why wasn't this contracttended to."Deaton said, "keep your shirt on.We will hear from them maybetomorrow."No results followed.About January 1949, a group of stationary engineers who were not employeesof the Respondent,approached the Construction Workers and asked that a unionbe formed for them.The request was not immediately granted.A hall of theConstruction Workers was made available for meetings of this group.After oneor two informal meetings,the group requested that a charter be granted themby the Construction Workers for the formation of a union to represent them.During the formative period of the organization,almost all of the meetings wereopen to anyone in the engineering profession.Joseph P.Conlon, a representativeof the Construction Workers, was assigned by his Regional Director to act aschairman for these meetings.Deaton, the business agent of the Engineers,attended one of the meetings as a visitor.Itwas about the second or third ofsaid meetings to be held.The Construction Workers at that time were not making any determined effortto organize production and maintenance employees of the Respondent. It wasmainly interested in the organization of engineers who were employees of theplants and institutions in the Baltimore area.Engineers were solicited by mail.Invitation was extended by post card,dated January 24, 1949, to a meeting to beheld on January 26, 1949.A circularadvisingof the steps taken at the Janu-ary 26 meeting was mailed to engineers throughout the area containing a noticeof a meeting to be held on February 8, 1949.Smith testified that while he was at home and off watch on the Thursdaypreceding his discharge,the following Sunday,Deaton called at his home andsaid "Come on Smitty, we are going out and negotiate a contract.The boss isout there."On arriving at the office of Respondent,they were met by Colbyand Fiterman.Instead of discussion taking place in regard to negotiation ofa new contract,Smith was accused by Colby that he was trying "to bring inanother union,"which Smith then denied.He told them"he wasn't interestedin another union."Colby insinuated by his questioning of Smith that he wasconnected in some way with the theft of some cases of whiskey for whichBoswell, another engineer,had been discharged from the plant previously.Smith denied he was at the plant at the time. Fiterman corroborated Smithand said"Yes, he was off." Smith testified that he was not told that he wasdischarged at the time of this meeting.Smith first learned of his dischargewhen Benny Funk, an employee of Respondent on duty at Respondent's plant,told him early Sunday morning,when Smith reported for duty at 12 p.in.Funktold Smith that he had orders from Fiterman"that the orders come down fromNew York for his discharge."Concerning the conference between Colby,Fiterman,Deaton, and Smith, itis the uncontradicted testimony of Smith that he was extensively interrogatedby Colby as to his connections with the Construction Workers ; that Fitermanwas told byColby "to keep his mouth out of it"; that Deaton said that he sawSmith at the Construction Workers meeting;that Colby said"that he would UNITED DISTILLERS OF AMERICA, LTD,.131not be satisfied with any union other than the two unions with which he wasdealing."Colby stated "that he had heard that Smith was soliciting for anotherunion."Smith denied the charge and said "he was not interested in any otherunion."Smith took more than a passing interest in the organization of the ConstructionWorkers.Engineers throughout the Baltimore district had been circularizedby the Construction Workers and a "Bunch of notices had been sent out."Hespoke to both Solomon and Wills, two watch engineers, at the plant of Respondentyliere the three were employed. Solomon and Wills were called as Respondent'switnesses at the hearing.At the time of the hearing, they were still in theemploy of Respondent. The two other engineers were not called as witnesses.Concerning Smith's activities on behalf of the Construction Workers, Solomon,a witness called by Respondent, was questioned and testified as follows :Q.What did he sayA.Well, he said, "Well, there is a new organization starting up.They'regoing to try to organize all the engineers, first grade engineers are going toget $2.00 and $2.25 an hour." I said I am in the American Federation ofLabor 20 years and I wasn't interested.Q. As nearly as you can possibly remember, how many times would yousay that this was repeated as far as you were concerned?A.Well, offhand, I would say four or five times . . . .-**s:***sA. These conversations were had probably a couple of months before he.[Smith] left, maybe two or three-months, I wasn't interested in it. It couldnot have been in February. It could have been in November, December orJanuary, anywhere up until February.Wills, a witness for Respondent concerning the same subject, testified, insubstance; that for a period of about 2 months "Smitty repeatedly asked himwhether or not he wanted to join the Construction Workers" ; that at one timehe (Wills) said: "Well, whatever the rest of them do I will do"; that he wentdown to the meeting which was held on February 8, 1949; that he told Smith2 dayslater that he had attended and that "that is all there was to it. I neverheard any more out of Smith."Two meetings of the Construction Workers were held before Smith's discharge,one on January 26 and the other on February 8, 1949. Smith only attended thefirstmeeting and Wills the second.Smith admits talking to both Solomon and Wills in the boiler room at Re-spondent's plant during the changes in shifts of watch engineers.He denieshe ever asked Solomon or Wills to join the Construction Workers.He testifiedthat he did ask them to go down to a meeting. Solomon corroborates Smithin that Smith never asked him to join the Construction Workers.Wills' testi-mony, however, is to the effect that Smith repeatedly asked him to join. Suchtestimony of Wills is discredited by, the Trial Examiner as Smith was not amember of the Construction Workers; he was not one of theorganizers; andapparently had lost interest as he did not attend any further meeting of thatorganization until after his discharge by Respondent.Smith impressed the TrialExaminer as an honest and sincere witness.The Trial Examiner has reached the conclusion that Smith's union activities,complained about by Respondent, consisted solely ofhis severaltalks with hisfellow watch engineers, either while he was relieving one of them, or when he917572-51-vol. 91-10 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas being relieved, at the change of watches while on Respondent's time andproperty.He at no time asked, or solicited, his fellow engineers to join theConstructionWorkers.He did ask them to attend an organization meeting ofthat union.While employed by Respondent, throughout the years he carriedon the usual duties of a shop steward for the engineers in the boiler room of theRespondent on company time.The Respondent had full knowledge of such unionactivities ; but at no time made any complaint to him or any one else about suchactivities.It did however object and complain to him when his activities weredirected toward the encouragement of his fellow engineers to attend a meetingof the Construction Workers, which had no business relationship with Respondent.The Respondent contends, in substance, that it discharged him because heviolated an alleged rule of Respondent prohibiting union activities on companytime.The Trial Examiner is convinced and finds that Respondent dischargedSmith because it suspected that he was a member of and was active on behalfof the Construction Workers and for no other reason.There is no dispute that Smith, on company time, did ask fellow engineers toattend a meeting of Construction Workers.C.Did Respondent have any such rule at its planet?.The record does not disclose that the Respondent at any time ever posted, pub-lished, declared, or otherwise notified its employees of any written or printedrule.As a defense the proof of the existence of such a rule is with the Re-spondent.Substantial evidence of its existence is required.Purporting tomeet its required proof of any rule, Respondent seemingly relies solely on Smith'scross-examination, in which the following testimony appears :Q. You were asked on direct examination if you were ever warned againstunion activity or talking and so forth on Company time.You know, don'tyou, that carrying on Union activities on Company time and organizationwork on Company time is against the rules?A. I know that.Q. You know that, don't you?A. I know that yes, and I didn't do that.The testimony of Smith does not furnish the required evidence. At mostit is a conclusion or an opinion, neither being based on facts.The answer tosuch a question is one solely within the province of the Trial Examiner fordetermination.The Trial Examiner finds there are not or were not writtenrules of Respondent covering its plant.Employees were forbidden to smokein other portions of the plant but were permitted the privilege in the boiler room.So far as union activities were concerned, the boiler room was the headquartersfor the shop steward.He received complaints and suggestions from manage-ment, union, and employees on company time, relaying them to the properofficials.The Trial Examiner is not oblivious of the fact that customs and policies havebrought into business and industry unwritten rules and customs governing bothemployers and employees.Such rules and, customs follow generally the conven-tions of society practiced in the neighborhood of the business establishments orplants.The Trial Examiner finds no substantial evidence in the entire recordof this case that there was any unwritten rule or custom, prohibiting activitiessuch as testified to by Smith and Respondents' witnesses. UNITED DISTILLERS OF AMERICA, LTD.133Respondent failed to offer any substantial evidence and the Trial Examinerfinds, that an unwritten rule or custom did not exist at the plant, which forbadethe engineers in mentioning or discussing matters of mutual interest pertain-ing to their employment during the periods when the watches were changed atthe scheduled hours ; provided always that their actions were in nowise inimicalto the proper operation and/or production of the plant.The record in this case is replete to the effect and the Trial Examiner finds thatSmith was discharged solely for the reason that he supposedly carried on unionactivities on company time and property in violation of some alleged rule.During the course of Deaton's examination as a witness for Respondent ondirect examination, the following is of record :Colby.What I was trying to do, Mr. Examiner, was to defend the com-pany against the insinuation that there was some other reason why he wasdischarged.Q.Was there anything discussed at that meeting other than his unionactivities as a reason for discharge?A. No.Having found' his activities did not violate any rule, written or otherwise,it is evident that he was discharged solely for alleged union activities,'The Trial Examiner is of the opinion that the injection of the charge thatSmith violated alleged rule or rules at the Respondent's plant was strictlyan afterthought.Wills and Solomon were the only operating engineers calledby Respondent as witnesses. 'Their testimony was not impressive. Indeed,they both testified to the effect that they carried on similar conversations,concerning union activities, with each other when Smith was not present.The Respondent offered no explanation for the absence as witnesses of Fiterman,the superintendent, and Frank Wallent, the chief engineer and master mechanic,although it would seem that Fiterman and Wallent were both in positions todefinitely set forth any complaints against Smith in violation of the term of hisemployment by Respondent.Again, only Deaton was called by Respondentas a witness as to what transpired at the conference at which Smith, Colby,Fiterman, and Deaton took part.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurringin connection with the operations of the Respondent described in Section Iabove, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor'disputes burden-ing and obstructing commerce and the free flow of commerce.1Section7 ofthe Act.SeeVictor Alfa. f Gasket Co. v. N. L. R. B.,174 F. 2d 867 (C. A.7)."Of course, the Act does not interfere with the normal right of an employer toselect his employees or to discharge them.He may discharge them for violation of hisorders or rules, or for any reason,just or unjust,except that he may not discharge thembecause of Union activities, and whereit isclaimed that the employer was justifiedin discharging an employee,the controlling and ultimate fact which determines the issueis,what was the true reason back of his discharge.N. L. R. B. v. Kohen-Ligon-Folz,5 Cir., 128 Fed. 2d 502.But in deciding that issue, the Board is not bound to acceptthe employer's explanation of the discharge." 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices the Trial Examiner will recommend that it cease and desist therefrom,and that it take certain affirmative action which the Trial Examiner finds willeffectuate the policies of the Act.The Trial Examiner has found that the Respondent discriminated in regardto the hire and tenure of employment of James Smith, by discharging him onMarch 6, 1949. The Trial Examiner will therefore recommend that the Re-spondent offer James Smith immediate and full reinstatement to his formeror substantially equivalent employment, without prejudice to his seniorityor other rights and privileges, and make him whole for any loss of pay whichhe may have suffered by reason of the Respondent's discrimination against himby payment to him of a sum of money equal to the amount. which he normallywould have earned as wages from the date of his discharge to the date ofRespondent's offer of reinstatement, less his net earnings during said period.CONCLUSIONS OF LAW1.International Union of Operating Engineers, A. F. of L.,' Local No. 272;Distillery, Rectifying and Wine Workers International Union of America, LocalNo. 22, A. F. of L.; and United Construction Workers, U. M. W. A., Local 729are labor organizations within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment ofJames Smith, thereby discouraging membership in labor organizations, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.[Recommended Order omitted from publication in this volume.]